                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

KENNETH BAZE,                             §
(TDCJ No. 2223283),                       §
                                          §
             Petitioner,                  §
                                          §
V.                                        §                 No. 3:19-cv-2095-K-BN
                                          §
LORIE DAVIS, Director                     §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                                          §
             Respondent.                  §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

      The Court therefore DENIES Petitioner Kenneth Baze leave to proceed in forma pauperis and

ORDERS that he pay the $5.00 filing fee within 21 days of this order. If he does not, the Court

will dismiss any order this action without prejudice under Federal Rule of Civil Procedure 41(b)

without further notice.

      SO ORDERED.

      Signed October 1st, 2019.


                                        ____________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
